DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 U.S.C. § 101
The following is a quotation of the appropriate paragraph of 35 U.S.C. 101 that form the basis for the rejections under this section made in this action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-12, and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, namely an abstract idea, without significantly more. 
The Supreme Court, in Alice Corporation v. CLS Bank International, 537 U.S. 208, 216 (2014), reiterated the two-step framework previously set forth in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66 (2012), "for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts." Alice Corp., 573 U.S. at 217.  The first step in that analysis is to "determine whether the claims at issue are directed to one of those patent-ineligible concepts." Id. If the claims are not directed to a patent-ineligible concept; e.g., an abstract idea, the inquiry ends. Otherwise, the inquiry proceeds to the second step where the elements of the claims are considered "individually and 'as an ordered combination'" to determine whether there are additional elements that "'transform the nature of the claim' into a patent-eligible application." Id. (quoting Mayo, 566 U.S. at 79, 78).
The USPTO published revised guidance on the application of 35 U.S.C. 101.  See the USPTO's January 7, 2019 Memorandum, 2019 Revised Patent Subject Matter Eligibility Guidance ("2019 Guidance Memorandum").  The 2019 Guidance Memorandum identifies three key concepts identified as abstract ideas: (a) mathematical concepts including "mathematical relationships, mathematical formulas or equations, mathematical calculations"; (b) certain methods of organizing human activity, such as "fundamental economic principles or practices," "commercial or legal interactions," and "managing personal behavior or relationships or interactions between"; and ( c) mental processes including "observation, evaluation, judgment, [and] opinion."
Step 1 relates to the statutory categories and ensures that the first criterion is met by confirming that the claim falls within one of the four statutory categories of invention. See MPEP § 2106.03. Step 2, which is the Supreme Court’s Alice/Mayo test, is a two-part test to identify claims that are directed to a judicial exception (Step 2 - Prong 1) and to then evaluate if additional elements of the claim provide an inventive concept (Step 2 - Prong 2) (also called "significantly more" than the recited judicial exception). See MPEP § 2106.04 and MPEP § 2106.05.
Eligibility Step 1
Under the first step it is noted that claims 1-11 are directed to methods; i.e., a method for processing friction data (claims 1-7) and a method for estimating a coefficient of friction (claims 8-11).  Claims 12 and 14 are directed to devices such as non-transitory computer program products; e.g., computer memory.  Therefore, the claims taken as a whole fall within one of the four statutory categories.  
Eligibility Step 2A - Prong 1
The judicial exception (abstract idea) is not integrated into a practical application.  Claim 1 is simply processing data having steps of (a) acquiring friction data, (b) establishing a distribution of the friction data; i.e., calculating a distribution, (c) determining road types; i.e., analyzing the friction data distribution; (d) determining vehicle frictional behavior; i.e., calculating a coefficient of friction range.  Claims 2-7 do nothing more than add addition data gathering, data processing, and data storing.  Claim 8 is simply processing data having the steps of (a) receiving location data and some other undefined "piece of information"; (b) determining a frictional behavior a road type; and (c) determining and then sending (transmitting) a maximum coefficient of friction.  As such claims 1-11 are directed to the abstract idea of data processing.  Claims 12 and 14 do no more than use a computer memory to store the instructions to perform the methods of claims 1 and 11.
Eligibility Step 2A - Prong 2
The claims recite various data gathering and data calculating steps.  While not expressly mentioned the present claims appear to require the use of conventional computing devices in an ordinary, generic way, and the only difference is the way in which the data is collected/processed and the conclusions/determinations made which is an abstract idea.  The claims do not appear to recite a mental process primarily due to the complexity of the recited equations.  See MPEP 2106.04(a)(2) III.A.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these are well-understood, routine, conventional computer functionality as recognized by the court decisions listed in MPEP § 2106.05(d).  This judicial exception is not integrated into a practical application because (a) there is no significant post solution activity and/or (b) any implied or claimed processing device would involve generically programmed computer elements that do not add any meaningful limitations to the claims, including the computer memory recited in claims 12 and 14.  The data collection, data calculations, estimating, etc. involve no more than obtaining data and performing mathematical operations on the collected data.  See SiRF Technology, Inc. v. ITC, 601 F.3d 1319, 1333 (Fed. Cir. 2010) ([i]n order for the addition of a machine to impose a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly; i.e., through the utilization of a computer for performing calculations).  See Parker v. Flook, 437 U.S. 584, 198 USPQ 193 (1978): "As the Court of Customs and Patent Appeals has explained "if a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is nonstatutory." In re Richman, 563 F.2d 1026, 1030 (1977)."  See also Electric Power Group, LLC v. Alstom S.A., 830 F.3d 13501353 (2016).
Prior Art
The following is a list of the prior art relied upon in this action.  Machine/official translations may be used to refer to various teachings from the foreign/non-patent literature publications as necessary.
United States Patents and Patent Application Publications
Patentee
United States Patent 9,903,728
Powers et al.

Claim Rejections - 35 U.S.C. § 102
The following are quotations of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Powers et al.
Powers et al. disclose that vehicles have computers, remote communication interface. These typical computers, remote communication interfaces, and memory are suitable for implementing other data processing/gathering methods.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice to schedule interviews.  If attempts to reach the examiner by telephone are unsuccessful then the examiner’s supervisor, Peter Macchiarolo, can be reached at (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center. Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center please visit https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are additional questions.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2855